Citation Nr: 1815983	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-41 151	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to February 8, 2018, and in excess of 30 percent thereafter, for service-connected bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from June 1961 to December 1965 and from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO, in pertinent part, awarded service connection for bilateral hearing loss and assigned a 10 percent rating effective October 2014.

In February 2018, the RO awarded an increased 30 percent rating for bilateral hearing loss disability effective February 2018.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1961 to December 1965 and from January 1968 to May 1969.

2.  On February 27, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


